Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed October 27, 2021 in response to the Office Action of July 27, 2021 is acknowledged and has been entered. Claims 1, 3, 7, 13, 18, 19 and 21 have been amended. Claims 1-24 and 32-34 are pending and under examination in this Office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claim objections to claims 1, 3, 7, 9, 18, 19 and 21 are canceled in view of the claim amendments.
Applicant's amendments and accompanying arguments, filed on October 27, 2021, with respect to the rejection of all pending claims under 35 U.S.C. § 103 have been fully considered and are generally persuasive. The pending claims are allowable for the reasons set forth below.
REASONS FOR ALLOWANCE
Claims 1-24 and 32-34 are allowed.
The following is an examiner's statement of reasons for allowance. These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
With respect to independent claims 1, 7, 13 and 19, the prior arts of record fail to disclose or fairly suggest a system, an apparatus, or a method for implementing adaptive dataflow in a network for an edge computing system by determining a set of transformation functions executable by an endpoint device based on the endpoint device provided its transformation compatibility indication, transmitting the set of transformation functions to the endpoint device, determining values for an operating metric for a first edge computing node providing a service to the endpoint device at a first time and a first location and for a second edge computing node providing the service to the endpoint device as it traverses to a second location at a second time, the service provided to the endpoint device being migrated from the first edge computing node to the second edge computing node along with the endpoint device’s traversal along a route, transmitting a first transformation request to cause the endpoint device executing a first transformation function to modify sensed data before transmitting the data to the first edge computing node in order to alter the value of the operating metric corresponding to the first edge computing node, and transmitting a second transformation request to cause the endpoint device executing a second transformation function to modify sensed data in a different way before transmitting the data to the second edge computing node in order to further alter the value of the operating metric corresponding to the second edge computing node.
	The prior arts of record relevant to the claimed invention are cited below.
Shemer, et al., US 2019/0327152 A1. This previous recited art discloses the IoT devices transforms sensed data before transmitting the data to the gateways to improve various performance metrics (Shemer, para. [0021], [0023], [0031] and [0032]).
Binotto et al., US 2019/0373051 A1. This reference discloses scheduling the IoT devices to perform tasks based on the capabilities of the devices and task performance history (Binotto, FIG. 1, FIG. 4 and FIG. 5).
Balasubramanian et al., US 10,827,033 B1. This prior art discloses mobile device edge computing participation eligibility. The mobile devices are evaluated based on their locations and capabilities and assigned computing tasks of the edge computing network (Balasubramanian, FIG. 3, FIG. 4).
Ju et al., US 2019/0289610 A1. This previous recited prior art discloses the edge servers providing a service (e.g. content delivery) to a vehicle platform and monitoring the performance metric of the edge servers. Ju further discloses the service moves from a first edge server to a second edge server as the vehicle platform traverses by segmenting the content data based on the monitored performance metric and saving the segments in different edge servers (Ju, para. [0037], [0059], FIG. 3A, 3B).
Civgin, et al., US 10,388,089 B1. This prior art discloses a vehicle in different locations adjusts the sensed data format based on bandwidth and transmits the modified sensed data to a server (Civgin, FIG. 2, para. [0066]).
Bower, et al., US 2019/0334994 A1. This prior art discloses a local node transmits the transformed sensed data to remote cloud nodes (Bower, FIG. 2, para. [0019] and [0033]).
Pazhayampallil et al., US 2019/0137287 A1. This prior art discloses a vehicle communicates with other vehicles about detected road surface change, and the 
Guibene et al., US 2018/0006961 A1. This prior art discloses offloading sensed data from one IoT device to another IoT device to transmit the sensed data to the servers/gateways (Guibene, FIG. 1, FIG. 3).
Oliveira, US 2018/0376306 A1. This prior art discloses the autonomous vehicles (AV) share sensed data to facilitate various services with the help of the cloud servers (Oliveira, FIG. 7, para. [0224] and [0242]).
Son, US 2017/0019446 A1. This prior art discloses future time for multimedia delivery and the file format is matched to the performance (Son, FIG. 4, FIG. 5, para. [0047]).
	However, the prior arts of record fail to explicitly disclose a service being migrated from a first edge computing node to a second edge computing node when an endpoint device traverses along a route and the endpoint device transforms sensed data in different ways based on the values of an operating metric before transmitting the modified sensed data to the edge computing nodes correspondingly. 
Dependent claims 2-6, 8-12, 14-18, 20-21 and 32-34 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448